Citation Nr: 1815706	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sciatic nerve disability, left lower extremity, claimed as numbness.

2.  Entitlement to service connection for a sciatic nerve disability, right lower extremity.

3.  Entitlement to an increased disability evaluation in excess of 20 percent for left hip flexion/extension.

4.  Entitlement to an increased disability evaluation in excess of 20 percent for left hip adduction/abduction/rotation.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.P., his wife


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic file.

The issues of entitlement to service connection for sciatic nerve condition, left lower extremity and right lower extremity, increased disability evaluation in excess of 20 percent for left hip flexion/extension and in excess of 20 percent for left hip adduction/abduction/rotation, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.
FINDINGS OF FACT

1.  In November 1976, the RO denied the Veteran's claim of entitlement to service connection for sciatic nerve condition, left lower extremity, claimed as numbness, left leg.  The Veteran did not appeal this decision and it became final.

2.  Evidence added to the record since the November 1976 rating decision relates to unestablished facts necessary to the Veteran's claim for service connection for sciatic nerve condition, left lower extremity.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied the Veteran's claim of entitlement to service connection for sciatic nerve condition, left lower extremity, claimed as numbness, left leg, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for a sciatic nerve disorder, left lower extremity have been met.  38 U.S.C. § 5108 
(West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a sciatic nerve condition, left lower extremity, claimed as numbness, left leg was initially denied by the RO in a November 1976 rating decision.  The Veteran did not appeal the decision on this issue, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 1976 rating decision consisted of the Veteran's service treatment records and a VA examination.  The claim was denied because the examiner's opinion indicated the Veteran's complaint of numbness in the left lower extremity was on a "functional rather than organic basis."

The evidence added to the record since the November 1976 rating decision, consists of outpatient treatment records, VA examinations, and private medical records.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material as it relates to unestablished facts necessary to substantiate the claim, namely a diagnosis of a sciatic nerve condition of the left lower extremity.  Accordingly, the claim for service connection for a sciatic nerve condition, left lower extremity is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The appeal is granted to that extent only.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a sciatic nerve condition, left lower extremity, is reopened.  The appeal is granted to that extent only.  

REMAND

Although the Board regrets the delay, it finds that a remand is needed prior to adjudication of the Veteran's claims.

The Veteran was afforded VA examinations in September 2010 and in March 2016.  The Board finds that these examinations are inadequate as the examiners did not address the medical evidence associated with the Veteran's electronic file.  Specifically, the examiners indicated that neither the Veteran's electronic medical file nor his paper claims file was reviewed prior to the examinations.  These records include medical evidence of diagnoses of sciatic nerve disorders, medical opinions by VA doctors, and a November 2012 VA examination.  Therefore, on remand, a new examination and new opinions are needed which consider all the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, with regard to the Veteran's claims for increased evaluations for his left hip disabilities, Board finds that the March 2016 examination is inadequate because there is no indication that the examiner tested the range of motion of the Veteran's left hip in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Furthermore, the examination is also inadequate because it fails to consider the Veteran's flare-ups as a disabling factor.  The Board notes that a recent United States Court of Appeals for Veterans Claims (Court) precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record; or explain why he or she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  As the Veteran asserts he experiences flare-ups, and the current March 2016 examination report did not address this because the Veteran was not having a flare-up at the time of the examination, another examination is also necessary to comply with the Court's requirements.

Finally, as the Veteran's entitlement to a TDIU is inextricably intertwined with the claims on appeal, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  More specifically, the Veteran and his wife testified that the Veteran has difficulty walking and that his service connected disabilities have impacted his ability to maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected left hip flexion disability and left hip adduction disability, as well as his claimed sciatic nerve disabilities of the lower extremities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left hip disabilities, to include any functional effects.

The entire electronic file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide opinions as to the following:

The examiner should determine the range of motion of the Veteran's left hip, in degrees.  Range of motion testing must include both passive and active motion, in weight-bearing and nonweight-bearing conditions, and the range of motion of the opposite undamaged right hip.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, and incoordination should be noted.

The examiner should estimate the additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record.  If the examiner is not able to provide an estimate, an explanation of why such estimate cannot be furnished must be included in the opinion.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA examination for the purpose of determining whether he has a sciatic nerve disability of the left and/or right lower extremity that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail. The examiner should provide opinions as to the following:

a)  First, identify any current neurological disability of the left and/or right lower extremities.

b)  For each disability identified, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service, or is related to any in-service disease, injury or event?

c)  If the examiner does not find that a current neurological disability of the left and/or right lower extremities, (s)he should provide an opinion as to whether any neurological disability of the left and/or right lower extremities was caused or aggravated by the Veteran's service-connected lumbar spine disability and/or his service-connected left hip disabilities.

The examiner is reminded that the Veteran is competent to report symptoms, treatment, and injuries, and that the full record, including the Veteran's lay statements regarding the onset of his claimed sciatic nerve disabilities of the right and left lower extremities and the continuity of his symptomatology, must be considered in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, (s)he should expressly indicate this and provide a supporting rationale as to why that is so.

5.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.  The examiner must take a history of the Veteran's educational and employment background.

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities (major depressive disorder, left hip adduction, left hip flexion/extension, and lumbar spine degenerative disc disease) either singularly or jointly, and without consideration of any nonservice-connected disabilities.

The examiner should consider such factors as the Veteran's educational level, special training, and work experience.

In offering any opinion, the examiner should consider the evidence of record, to include any lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.  The examiner should refrain from offering an opinion as to whether the Veteran is employable.  

6.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


